1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DONALD RAY BISHOP,

 3        Plaintiff-Appellant,

 4 v.                                                 No. 28,499

 5 ROBERT J. PERRY, Cabinet Secretary,
 6 State of New Mexico, New Mexico Corrections
 7 Department,

 8        Defendant-Appellee,

 9 and

10 GARY JOHNSON, Governor of the State of
11 New Mexico, PATRICIA MADRID, Attorney
12 General of the State of New Mexico,

13              Defendants.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 James A. Hall, District Judge

16 Donald Ray Bishop
17 Hobbs, NM

18 Pro Se Appellant

19 N.M. Department of Corrections
20 Carlos Elizondo
21 Santa Fe, NM
 1 James R.D. Brewster
 2 Santa Fe, NM

 3 for Appellee

 4   Gary K. King, Attorney General
 5   Santa Fe, NM
 6   Deyonna D. Young, Assistant Attorney General
 7   Albuquerque, NM

 8 for Appellee and Defendants

 9                           MEMORANDUM OPINION

10 SUTIN, Judge.

11        Summary affirmance was proposed for the reasons stated in the notice of

12 proposed summary disposition. No memorandum opposing summary affirmance has

13 been filed and the extended time for doing so has expired.

14        AFFIRMED.

15        IT IS SO ORDERED.


16                                       __________________________________
17                                       JONATHAN B. SUTIN, Judge

18 WE CONCUR:


19 _______________________________
20 CELIA FOY CASTILLO, Judge


21 _______________________________
22 LINDA M. VANZI, Judge

                                            2